MEMORANDUM **
Fred P. DeNicola appeals the 57-month sentence imposed following his jury conviction for mail fraud; interstate transport of money stolen, converted, or taken by fraud; money laundering; and aiding and abetting; in violation of 18 U.S.C. §§ 1341 and 2, 2314 and 2, 1956(a)(1)(B)(i) and 2. We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742. We review de novo the district court’s interpretation and application of the Sentencing Guidelines, United States v. Franklin, 235 F.3d 1165, 1168 (9th Cir.2000), and we affirm.
DeNicola contends that the district court should have applied the fraud guideline, U.S.S.G. § 2F1.1, rather than the money laundering guideline, U.S.S.G. § 2S1.1(a)(2), to calculate his sentence. This contention is foreclosed by our decision in United States v. Lomow, 266 F.3d 1013, 1018-19 (9th Cir.2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.